Case 2:16-cv-00254-DRH-AKT Document 60-6 Filed 03/10/20 Page 1 of 3 PageID #: 401




                          EXHIBITF
                           Case 2:16-cv-00254-DRH-AKT Document 60-6 Filed 03/10/20 Page 2 of 3 PageID #: 402
Paco Rodriauez
      B              c            D          E                 F                   G                  H               I          J            K              L            M           N           0              p                Q               R

                                                                                                                                                                                     Adj.        Adj.
                                                                              Original Paid                                                                                        Straight·   Overtime-   Adj . Lunch as   Adj. Lunch as    Paying Lunch
                               Original   Original   Original Paid Straight   Overtime ($12                        Adjusted   Adjusted   Adjusted Paid Adjusted Paid   Adjusted    Lunch as    Lunch as    Straight, Paid   Straight, Paid   as Straight,
 Week Ending     Days Worked   Straight   Overtime         ($8 rate)              rate}       Orignal Paid Total   Straight   Overtime     Straight      Overtime        total     Straight     Straight   Straight (40+)     OVertime        Paid Total
   26-0ct             6           40       43.3              $320                519.6              839.6             40       43.5          320             522          842         46          37.5          368              450             818
    2-Nov             6           40        31               $320                $376               $696              40       31.57         320           378.84       698.84        46         25.57          368            306.84          674.84
    9·Nov             6           40       31.48             $320                 378               $698              40        31.8         320            381.6        701.6        46          25.8          368             309.6           677.6
   16-Nov             6           40       31.32              320                 376                696              40       31.53         320          ·378.36       698.36        46         25.53          368            306.36           674.36
   23-Nov             6           40       31.36              320                 376                696              40        31.6         320            379.2        699.2        46          25.6          368             307.2           675.2
   30-Nov             6           40       19.25              320                 231                551              40       19.42         320           233.04       553.04        46         13.42          368            161.04          529.04
    7-Dec             6           40       32.01              320                 384                704              40       32.02         320           384.24       704.24        46         26.02          368            312.24           680.24
   14-Dec             6           40       34.02              320                 408                728              40       34.03         320           408.36       728.36        46         28.03          368            336.36           704.36
   21-Dec             6           40       31.35              320                 376                696              40       31.58         320           378.96       698.96        46         25.58          368            306.96           674.96
   28-Dec             6           40       31.25              320                 375                695              40       31.42         320           377.04       697.04        46         25.42          368            305.04           673.04
     4-Jan            6          40        31.00             350                  407                757              40        31           350           412.3         762.3        46          25          402.5            332.5             735
    11-Jan            5          40        19.02             350                  250                600              40       19.03         350          253.099       603.099       45         14.03        393.75          186.599          580.349
    18-Jan            6          40        32.02             350                  420                770              40       32.03         350          425.999       775.999       46         26.03        402.5           346.199          748.699
    25-Jan            6          40        31.13             350                  409                759              40       31.22         350          415.226       765.226       46         25.22        402.5           335.426          737.926
     1-Feb            6          40        28.04             350                  368                718              40       28.07         350          373.331       723.331       46         22.07        402.5           293.531          696.031
     8-Feb            6          40        30.51             350                  401                751              40       30.85         350          410.305       760.305       46         24.85        402.5           330.505          733.005
    15-Feb            6          40        31.53             350                  414                764              40       31.88         350          424.004       774.004       46         25.88        402.5           344.204          746.704
    22-Feb            6          40        30.50             350                  406                750              40       30.83         350          410.039       760.039       46         24.83        402.5           330.239          732.739
    1-Mar             6          40        32.23             350                  423                773              40       32.38         350          430.654       780.654       46         26.38        402.5           350.854          753.354
    8-Mar             6          40        31.15             350                  409                759              40       31.25         350          415.625       765.625       46         25.25        402.5           335.825          738.325
    15-Mar            6          40         32.3             350                  424                774              40       32.05         350          426.265       776.265       46         26.05        402.5           346.465          748.965
    TOTAL                                                                                          15174.6                                                             15268.487                                                              14732.737
                                                                                                                                                                                                              •rate changed week of Jan 4 to 8.75 & 13.3
                              Case 2:16-cv-00254-DRH-AKT Document 60-6 Filed 03/10/20 Page 3 of 3 PageID #: 403
 AlfTedo Vlllatoro

         B               c            D          E               F                    G                   H                I             J               K                L            M           N            0              p                 Q                R
                                                                                                                                                                                                  Adj.         Adj.
                                                                                 Original Paid                                                                                                 Straight ·   Overtime -   paying lunch as                     Paying lunch
                                   Original   Original   Original Paid Hours   Overtime ($13.SO                                                                     Adjusted Paid   Adjusted   lunch as      lunch as    hourly straight   paying lunch as    as hourly
   Week Ending       Days Worked    Hours     Overtime           ($9)                rate)        Orignal Paid Total   Adj Hours   Adj . Overtime Adj. Paid Hours     Overtime        total     Straight     Straight      hours (45)      hourly overtime      total
      26-0ct              6          40        31.34             360                 423               783                 40          31.57           360             426.20        786.20        46          25.57          414              345.20             759.20
      2-Nov               6          43        28.32             387                 382               770                 43          28.53           387             385.16        772.16        43,         25.53          414              344.66             758.66
      9·Nov               6         43.00      28.49             387                 385               772                 43          28.82           387             389.07        776.07       43           25.82          414              348.57             762.57
     16-Nov               6         43.00      28.56             387                 385               772                 40          28.93           387             390.56        777.56       43,          25.93          387'             350.06             737.06
     23-Nov               6         40.00      31.37             360                 423               783                 40          31.62           360             426.87        786.87        46          25.62          414              345.87             759.87
     30·Nov               5         40.00      19.15             360                 258               618                 40          19.25           360             259.88        619.88        45          14.25          414              178.88             592.88
      7·Dec               6         40.00      31.54             360                 425               785                 40           31.9           360             430.65        790.65        46          25.90          414              349.65             763.65
      14·Dec              6         40.00      34.18             360                 459               820                 40           34.3           360             463.05        823.05        46          28.30          414              382.05             796.05
      21·Dec              6         40.00      32.02             360                 432               792                 40          32.03           360             432.41        792.41        46          26.03          414              351.41             765.41
      28·Dec              6         40.00      19.26              360                260               620                 40          19.43           360             262.31        622.31        46          13.43          414              181.31             595.31
       4-Jan              6         40.00      31.33              360               422.82            782.82               40          31.55           360             425.93        785.93        46          25.55          414              344.93             758.93
      11·Jan              6         40.00      13.28              360               179.28             540                 40          13.47           360             181.85        541.85        46           7.47          414              100.85             514.85
      18-Jan              6         40.00      31.54              360                425               785                 40           31.9           360             430.65        790.65        46          25.90          414              349.65             763.65
      25-Jan              6         40.00       31.3              360                422               782                 40          31.05           360             419.18        779.18        46          25.05          414              338.18             752.18
       1· Feb             6         40.00      20.27              360                273               633                 40          20.45           360              276.08       636.08        46          14.45          414              195.08             609.08
      15·Feb              6         40.00      19.01            360                  256              629.5                40          19.02           360              256.77       616.77        46          13.02          414              175.77             589.77
       1·Mar              6          40         8.25            360                  111               471                 40           8.42           360             113.67        473.67        46           2.42          414               32.67             446.67
      8· Mar              4          40         7.14            360                   93               453                 40           7.23           360             97.605       457.605        46           1.23          414              16.605             430.61
      22· Mar             6          40        20.28            360                  273               633                 40          20.27           360             273.645       633.645       46          14.27          414              192.65             606.65
      29·Mar              4          40          8.5            360                  115               475                 40           8.08           360             109.08        469.08        46           4.08          414               28.08             442.08
       5·Apr              2         14.06         0             127                    0               127                14.1            0            127                0            127        14.1           NA           127                 0              127
TOTAL                                                                                                13826.32
                                                                                                  ----      ---
                                                                                                                                                                                    13858.57
